DETAILED ACTION
This action is responsive to the application No. 16/516,871 filed on July 19, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 2 described in Fig. 6 in the reply filed on 02/05/2021 is acknowledged.  The Applicants indicated that claims 1 -15 read on the elected species, however, claims 5, 7 read on non-elected species of the claimed invention.  For instance, claim 5 recites that the third electrode is connected to wiring which supplies fixed potential, however, this feature is exclusive of non-elected species 3 and 4.  Claim 7 recites that the third electrode is an isolated pattern which is not connected to wiring, however, this feature is exclusive of non-elected species 5.  Accordingly, claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
The traversal is on the grounds that 37 C.F.R. §1.475 states: “[i]f the independent claims avoid the prior art and satisfy the requirement of unity of invention, no problem of lack of unity arises in respect of any claims that depend on the independent claims.  In particular, it does not matter if a dependent claim itself contains a further invention.”

These arguments are found non persuasive since an election of species requirement in a National Stage Application is allowed, though inconsistent with unity of invention standard.  See MPEP 1893.03(d).  In the previous restriction on page 4, the examiner set forth that the application contained eight species, each including special technical features not present in the other species.  For instance:
Species 1, reading on figure 3, having the special technical feature in which each of a pair of phase difference pixels includes a dummy pixel.
Species 2, reading on figure 6, having the special technical feature in which a pair of phase difference pixels includes a shared dummy pixel.
Species 5, reading on figure 13, having the special technical feature of the element separating electrode in the lattice shape omitted.
The special technical features particular to each of the different species establish that unity of invention is lacking and make each of the species patentably distinct from the others.
The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, and 8-15 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No. Kaneda (10,453,890).

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, and 8-15 of the instant invention are generic to species claims 1-11 of patent No. 10,453,890.  Under the current practice, the generic claims should be rejected on the grounds of obviousness-type double patenting (see MPEP §806.04(i)). 

Claim 1, of patent No. 10,453,890 anticipates claims 1, 8, and 15 of the instant invention. 
Claims 1 and 2 of patent No. 10,453,890 anticipate Claim 2 of the instant invention. 
Claims 1 and 3 of patent No. 10,453,890 anticipate Claim 3 of the instant invention. 
Claims 1 and 4 of patent No. 10,453,890 anticipate Claim 4 of the instant invention. 
Claims 1 and 5 of patent No. 10,453,890 anticipate Claim 6 of the instant invention. 
Claims 1 and 6 of patent No. 10,453,890 anticipate Claim 9 of the instant invention. 
Claims 1, 6, and 7 of patent No. 10,453,890 anticipate Claim 10 of the instant invention. 
Claim 8 of patent No. 10,453,890 anticipates Claim 11 of the instant invention. 
Claims 1 and 9 of patent No. 10,453,890 anticipate Claim 12 of the instant invention. 
Claims 1, 9, and 10 of patent No. 10,453,890 anticipate Claim 13 of the instant invention. 
Claim 11 of patent No. 10,453,890 anticipates Claim 14 of the instant invention. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 14 and 15 recite “... and a third electrode extending at least to a boundary of the pixel is formed in a region which is vacant due to a smaller planar size...”.  It is not clear if the third electrode extends to the boundary of the first or second pixel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takase (US 2015/0195466).

Regarding Claim 1, Takase (see, e.g., Figs. 6A-6B), teaches a solid-state image sensor comprising: 
a first pixel 40 including a photoelectric converting unit 105/104/103 formed of a photoelectric converting film 104 and first and second electrodes 105/103 which interpose the photoelectric converting film 104 from above and below in which at 105/103 is a separated electrode 103A/B/203C separated for each pixel; and
a second pixel 43B including the photoelectric converting unit 105/104/103 in which the separated electrode 103B is formed to have a planar size smaller than the planar size of the separated electrode 103A of the first pixel 40 and a third electrode 203C extending at least to a boundary of the pixel 43B is formed in a region which is vacant due to a smaller planar size (i.e., smaller planar size of electrode 103B).

Regarding Claim 2, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that the third electrode 203C is connected to a charge 20 holding unit which holds a charge generated by the photoelectric converting unit 105/104/103 (see, e.g., par. 0075, ll. 1-7).

Regarding Claim 3, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that 25 the third electrode 203C is the separated electrode of an adjacent pixel 43A. 

Regarding Claim 4, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that 30 the third electrode 203C lies across three pixels including the second pixel 43B and an adjacent pixel 43A.

56SB361896WO00Regarding Claim 6, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that the third electrode 203C is an element separating 10 electrode formed between separated electrodes 103B of adjacent pixels 43A/43B.

Regarding Claim 8, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that the second pixel 43B is a phase difference pixel which generates a signal for detecting a focal point (see, e.g., pars. 0004-0006, 0048, 0075).

Regarding Claim 9, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches that 25 the photoelectric converting film 104 is a film which performs photoelectric conversion on light of a wavelength of a predetermined color (see, e.g., par. 0042). 

Regarding Claim 14, Takase (see, e.g., Figs. 6A-6B), teaches a method of manufacturing a solid-state image sensor comprising: 
forming a first pixel 40 including a photoelectric converting unit 105/104/103 formed of a photoelectric converting film 104 and first and second electrodes 105/103 which interpose the photoelectric converting film 104 from above and below in which at least one of the first and second electrodes 105/103 is a separated electrode 103A/B/203C separated for each pixel; and
a second pixel 43B including the photoelectric converting unit 105/104/103 in which the separated electrode 103B is formed to have a planar size smaller than the planar size of the separated electrode 103A of the first pixel 40 and a third 203C extending at least to a boundary of the pixel 43B is formed in a region which is vacant due to a smaller planar size (i.e., smaller planar size of electrode 103B).

Regarding Claim 15, Takase (see, e.g., Figs. 6A-6B), teaches an electronic device comprising (see, e.g., par. 0130):
a solid-state image sensor 300 including: 
a first pixel 40 including a photoelectric converting unit 105/104/103 formed of a photoelectric converting film 104 and first and second electrodes 105/103 which interpose the photoelectric converting film 104 from above and below in which at least one of the first and second electrodes 105/103 is a separated electrode 103A/B/203C separated for each pixel; and
a second pixel 43B including the photoelectric converting unit 105/104/103 in which the separated electrode 103B is formed to have a planar size smaller than the planar size of the separated electrode 103A of the first pixel 40 and a third electrode 203C extending at least to a boundary of the pixel 43B is formed in a region which is vacant due to a smaller planar size (i.e., smaller planar size of electrode 103B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US 2015/0195466) in view of Sugiura (US 2015/0255498).

Regarding Claim 10, Takase teaches all aspects of claim 9.  Takase (see, e.g., Figs. 6A-6B), teaches that30  the photoelectric converting film 104 is a film which57SP361896WO00 performs photoelectric conversion (see, e.g., par. 0042). 
Takase is silent with respect to the claim limitation that the photoelectric conversion is57SP361896WO00 on green wavelength light.
Sigiura, on the other hand, teaches that conventionally, a solid-state imaging device includes a plurality of photoelectric conversion elements that photoelectrically convert incident light.  Color filters, which selectively transmit any one light among, for example, red light, blue light, and green light, are two-dimensionally arranged on light receiving surfaces of the respective photoelectric conversion elements so as to form a Bayer array (see, e.g., par. 0003).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a photoelectric conversion film performing photoelectric conversion on green wavelength light in Takase’s image sensor, as taught by Sigiura, since conventionally solid-state imaging devices include a plurality of photoelectric conversion elements that KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).

Regarding Claim 12, Takase teaches all aspects of claim 1.  Takase (see, e.g., Figs. 6A-6B), teaches15  that the photoelectric converting film 104 is a film capable of performing photoelectric conversion on light (see, e.g., par. 0042).
Takase is silent with respect to the claim limitation that the light is of wavelengths of red, green, and blue.20 
Sigiura, on the other hand, teaches that conventionally, a solid-state imaging device includes a plurality of photoelectric conversion elements that photoelectrically convert incident light.  Color filters, which selectively transmit any one light among, for example, red light, blue light, and green light, are two-dimensionally arranged on light receiving surfaces of the respective photoelectric conversion elements so as to form a Bayer array (see, e.g., par. 0003).
See also the comments stated above regarding claim 10 which are considered repeated here.

Regarding Claim 13, Takase and Sigiura teach all aspects of claim 12.  Takase (see, e.g., Figs. 6A-6B), teaches that a color filter 106 is arranged above the photoelectric converting film 104, and the photoelectric converting film 104 performs the 25 photoelectric conversion on light which passes through the color filter 106 (see, e.g., par. 0042). 
Sigiura, teaches that color filters, which selectively transmit any one light among, for example, red light, blue light, and green light, are two-dimensionally arranged on light receiving surfaces of the respective photoelectric conversion elements so as to form a Bayer array (see, e.g., par. 0003).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takase (US 2015/0195466) in view of Suh (US 2015/0372036).

Regarding Claim 11, Takase teaches all aspects of claim 1.  Takase does not teach that:
the second pixel is further provided with an inorganic photoelectric converting unit in a semiconductor substrate, and
the inorganic photoelectric converting unit performs photoelectric conversion on light of a wavelength which is not subjected to the photoelectric conversion by the photoelectric converting unit.  
Suh (see, e.g., Fig. 3), in very similar image sensors to those of Takase, on the other hand, teaches: 
a second pixel CP is further provided with an inorganic photoelectric converting unit 412 in a semiconductor substrate 410 (see, e.g., pars. 0034, 0047), and
412 performs photoelectric conversion on light of a wavelength which is not subjected to the photoelectric conversion by the photoelectric converting unit 440 (see, e.g., pars. 0048-0049).  
The image sensor including a G/CR structure exhibits greater quantum efficiency, and sensitivity to the blue range is significantly enhanced and cross-talk is reduced (see, e.g., par. 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the inorganic photoelectric converting unit of Suh in Takase’s image sensor, to increase the sensitivity and transmittance to the blue range, as well as reducing cross- talk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/
Primary Examiner, Art Unit 2814